Order filed September 5, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00688-CV
                                   ____________

                    SUBURBAN FARMS, INC. and
           PARK ON WESTVIEW APARTMENTS, LP, Appellants

                                         V.

              CHAMPION ENERGY SERVICES, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1002750

                                    ORDER

      The clerk’s record was filed August 19, 2013. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record reflects that appellants filed a request for findings of fact and
conclusions of law on June 12, 2013, but the request is not included in the record.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before September 23, 2013, containing appellants’ request for findings of fact
and conclusions of law filed June 12, 2013.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2